FILED
                             NOT FOR PUBLICATION                             JUN 08 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ZMRUKHT MURADYAN,                                No. 07-71461

               Petitioner,                       Agency No. A095-296-638

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Zmrukht Muradyan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument and therefore Muradyan’s request for oral argument is
denied. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Hoxha v.

Ashcroft, 319 F.3d 1179, 1182 n.4 (9th Cir. 2003), and we deny the petition for

review.

         Substantial evidence supports the agency’s determination that Muradyan

failed to establish the discrimination, harassment, and rock throwing she

experienced in Armenia, even considered cumulatively, constituted past

persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir. 2003);

Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir. 2003). Substantial evidence also

supports the agency’s findings that Muradyan did not demonstrate a well-founded

fear of future persecution because her voluntary return to Armenia following the

most significant incident of harm undermined her claim. See Loho v. Mukasey,

531 F.3d 1016, 1017-18 (9th Cir. 2008). Accordingly, Muradyan’s asylum claim

fails.

         Because Muradyan failed to establish eligibility for asylum, she necessarily

failed to meet the more stringent standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

         Substantial evidence also supports the agency’s denial of CAT relief because

Muradyan failed to demonstrate that it is more likely than not she will be tortured

in Armenia. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009).


                                            2                                   07-71461
      Contrary to Muradyan’s contention to the court, the record reflects that the

agency considered the letter she submitted in support of her claim.

      PETITION FOR REVIEW DENIED.




                                         3                                    07-71461